Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159805(56)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 159805
  v                                                                 COA: 340486
                                                                    Newaygo CC: 16-011473-FC
  GLENNA MARY DURAM,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to hold the matter
  in abeyance and to allow her to file a new application or a supplement to the original
  application is GRANTED. The new application or supplement will be accepted for filing
  if submitted on or before October 18, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2019

                                                                               Clerk